Citation Nr: 0313756	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In November 2002, the Board remanded the veteran's claim to 
the Indianapolis, Indiana RO in order to schedule the veteran 
for a videoconference hearing before the undersigned Board 
member sitting in Washington, DC.  The hearing was conducted 
in January 2003.  A copy of the transcript has been 
associated with the claims file. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim to reopen adjudication, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim to reopen adjudication.

2.  By an unappealed February 1993 determination, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disability.  The RO properly notified 
the veteran of that determination on February 26, 1993 and 
she did not appeal that decision.

3.  Evidence received since the February 1993 RO 
determination is new, bears directly and substantially upon 
the claim of entitlement to service connection for a back 
disability, and, in conjunction with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
VA has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claim 
for service connection for a back disorder was received 
before August 29, 2001.  As such, these regulations, as in 
effect prior to August 29, 2001, are applicable to this 
appeal.

A review of the claims files reflects that the RO has not 
informed the veteran of the notice and duty to assist 
requirements of the VCAA.  However, as indicated in the 
decision below, the Board has determined that new and 
material evidence has been received in order to reopen the 
veteran's claim.  There is no prejudice to the veteran in 
proceeding to consider the claim to reopen.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).



Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In a February 1993 
rating decision, the RO determined that new and material 
evidence had not been submitted which demonstrated that the 
veteran had a back disability which had been incurred in or 
aggravated by service.  The veteran was informed of this 
decision by letter dated, February 26, 1993, and she did not 
appeal that decision.  Accordingly, that determination is 
final.  38 U.S.C.A. § 7105.  

In reaching their conclusion, the RO in February 1993 relied 
on medical evidence, submitted by St. Margaret Mercy Health 
Care Center, dating from September to December 1992, 
reflecting that the veteran had continued to seek treatment 
for her back disability.  However, these reports do not 
contain an opinion with respect to the etiology or onset of 
the veteran's back disability

In June 1999, the veteran filed a claim with the 
Indianapolis, Indiana RO to reopen her claim for service 
connection for a back disability.  Since the February 1993 
rating decision, the veteran has submitted treatment reports 
from O. L. M.D., dated April 11, 1950 and J. S., M.D., dated 
June 10, 1950, reflecting that the veteran's back disability 
had its onset during service in March 1943.  A review of 
these reports reflects that the veteran's slipped disc and 
ruptured intervetebral disc were the result of her fall in 
service in 1943, respectively.  

This evidence is new as it was not previously of record at 
the time of the RO's denial in February 1993.  Moreover, this 
medical evidence of current, acquired back disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim since it provides medical 
evidence of a nexus between service trauma and the veteran's 
post-service back disorder.  Accordingly, reopening of the 
veteran's claim is in order.  The above-cited evidence is 
clearly material to the question of whether the veteran has a 
back disability which is related to events in service, and 
for the purposes of determining materiality, is presumed 
credible.  As such, the veteran's claim is now reopened.  38 
C.F.R. § 3.156(a).

Since new and material evidence to reopen this claim is 
already of record, no additional information or evidence is 
needed to substantiate the claim to reopen and there is no 
prejudice to the veteran as a result of the Board deciding 
this issue without first affording the RO an opportunity to 
consider the issue in light of the regulations implementing 
the VCAA.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a back disability is granted.


REMAND

Having determined that new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a low back disability, the claim must 
be considered on the merits, de novo.  In this regard, 
additional development, to include, but not limited to, a 
clinical opinion as to whether the veteran's current low back 
disability is at least as likely as not related to service, 
would be useful in adjudicating the appeal de novo.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that, if she is aware of 
additional pertinent evidence that has 
yet to be secured by VA, she should 
either submit the evidence or provide VA 
with the appropriate names and contact 
information so that VA may assist her by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
her claim.  The RO must obtain and 
associate with the claims files all 
available records identified by the 
veteran, not already associated with the 
claims files, to specifically include all 
treatment reports from the Hines VA 
Medical Center from 1943 to 1949.  Also 
request all inpatient reports, dated in 
April 1949, from Michael Reese Hospital, 
Chicago, Illinois, and all treatment 
reports from Joshua Speigel., M.D.  If 
any of the aforementioned reports are not 
available, documentation to this effect 
must be noted in the claims files. 

2.  The RO should afford the veteran a VA 
orthopedic examination addressing the 
nature, extent, and etiology of her 
current disability of the back.  The 
examiner should be provided with the 
veteran's claims files and must review 
the claims files in their entirety in 
conjunction with the examination.  The 
examiner must indicate that a review of 
the claims files was made.  After an 
evaluation of the veteran and a review of 
the claims files, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the claimed 
back disorder developed in service, or is 
otherwise related to service.  A complete 
rationale should be provided for all 
opinions and conclusions expressed, in a 
typewritten report.

3.  Then, the RO must review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002) are 
fully complied with and satisfied.  In 
particular, the RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a back disability.  If the 
determination of this claim remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the  RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


